          Case 2:18-cv-02413-JHS Document 24 Filed 07/29/19 Page 1 of 1



                                                         TO
                                        U.S. COCRT OF APPEALS - THIRD CIRCUIT


U.S. DISTRICT           COURT:.__,,_h.=..,.S~/e::..:...l'.~w1__::f,:__,__I~--'rc......:.1_c_f.___----'(J_/I_._____,__;?_~_,_ _ _ __
                                             (D1stnct/state)                                                (Location)



U.S. TAX COURT [ ]
(Full Caption of D1stnct Court Case)


                                                                               District Court or
                                                                               Tax Court
                                                                               Docket Number:
                                                                                                    ----------
                                                                               District Court or
                                                                               Tax Court
                                                                               Judge



Notice is hereby given that __              1_-....;ft.c.;_!11_e_s;;___M"'---J<C....:~--~<-.:..-L-(J=---O-L~c./---------
                                                                               (NAMED PARTY) (


appeals to the U;\;ITED STA TES COlJRT OF APPEALS for the THIRD CIRCUIT

from [       ] JUDG:\1E:'IT                                        [ ~ER




entered in this action on                   7//t:J/            ":J {) /
                                       ----,1""---'--(ib~a-te-)- - - - -
                                                                          C/


~~
J;-M~         5'           ..   ~<?         cLL                      t /2 ~
                                                                                         Counsel for Appellee

                                                                                            /lertvtMI           £cf_
Named of Counsel- Typed or pnnted
                                                                    ~~-
b12 E /k. f',1/PIV f'Lr                                                                 ?{ddress
                                                                                                       161111
1t:
  t - 'I: /f//f
Telephone Number or US Govt FTS                                                Telephone Number or l.:S Govt FTS

Note Cse add1t10nal sheets 1f all appellants and/or all counsel for appellee cannot be hsted on the Notice of Appeal Form

USCA APPEAL FORM (10tl!04J
